            Case 1:20-cv-07503-ALC Document 9 Filed 10/27/20 Page 1 of 1




UNITED STATES DISTRICT COURT                                                      10/27/2020
SOUTHERN DISTRICT OF NEW YORK

 ANTOINE GEE,

                                   Plaintiff,
                                                                 20-CV-7503 (ALC)
                       -against-
                                                                 ORDER OF SERVICE
 CYNTHIA BRANN,

                                   Defendant.

ANDREW L. CARTER, JR., United States District Judge:

       Plaintiff, who is detained at the North Infirmary Command on Rikers Island, brings this

pro se action alleging that officials are failing to take steps necessary to stop the spread of

COVID-19.1 By order dated October 6, 2020, the Court granted Plaintiff’s request to proceed

without prepayment of fees, that is, in forma pauperis.2

       The Clerk of Court is directed to notify the New York City Department of Correction

(DOC) and the New York City Law Department of this order. The Court requests that DOC

Commissioner Cynthia Brann waive service of summons.

       The Clerk of Court is further directed to mail a copy of this order to Plaintiff, together

with an information package.

SO ORDERED.

Dated: October 27, 2020
       New York, New York

                                                           ANDREW L. CARTER, JR.
                                                           United States District Judge



       1
           Judge Stanton severed the claims of other detainees who signed the letter. (ECF No. 2.)
       2
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed in forma pauperis. See 28 U.S.C. § 1915(b)(1).
